By the Court :
By the law of this state administration is granted on intestate estates: 1. To the widow. 2. To the next of kin. 3. To creditors, if they apply. If the estate exceeds one hundred dollars in value, the court of common pleas, on application, may cause the next of kin, if in the county and known, or the person having the custody of a decedent’s goods, to appear and show cause why administration should not be granted; and if they fail to appear, or to show good cause, the court is empowered to appoint any person administrator. Creditors of the decedent are entitled to an equal distribution of the assets free of lien; no one can get the preference. Judgments are against assets to be administered, and are only to be levied upon assets. 22 Ohio L. 128; 5 Ohio, 87. This equality would be destroyed, if suits are sustained by any creditor against those having custody of goods of the decedent, as executor de son tort. It is unnecessary to sustain such suit, and we are unwilling to afford the opportunity, as we must if we sustain this suit, for one creditor by attending with a person having the custody of a decedent’s effects, to appropriate the whole assets to his individual debt, to the exclusion of all other claims. The judgment must be affirmed with costs.